Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-20 are allowed over the prior art of record.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 5-13, and 15-20 of U.S. Patent No.10/805,244. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s)

App # 17/068772 – Instant Application
U.S. Patent No.10/805,244
1. An apparatus comprising:
1. A service platform comprising:
A processor; and
A processor; and
A computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
A memory that stores executable instructions that, when executed by the processor facilitate the following:
storing chat data for each of a plurality of previous chat sessions in a chat database.
storing chat data for each of a plurality of previous chat sessions in a chat database of previous chat sessions;
receiving a chat request from a client device associated with a user
receiving a chat request from a client device associated with a user
identifying, by searching the chat database, a subset of the plurality of previous chat sessions that corresponds to the chat request, wherein the subset of the plurality of previous chat sessions corresponding to the chat request is associated with other users, wherein the identifying the subset of the plurality of previous chat sessions corresponding to the chat request includes determining a confidence that the subset of the plurality of previous chat sessions corresponds to the chat request exceeds a confidence threshold;
searching the chat database of previous chat sessions, based on the chat request, to identify a subset of the plurality of previous chat sessions that includes multiple ones of the plurality of previous chat sessions that correspond to the chat request, wherein the subset of the plurality of previous chat sessions corresponding to the chat request are associated with other users, wherein identifying the subset of the plurality of previous chat sessions corresponding to the chat request includes:

determining a confidence that each of the subset of the plurality of previous chat sessions corresponds to the chat request; and

determining that the confidence corresponding to the subset of the plurality of previous chat sessions exceeds a confidence threshold;
when the subset of the plurality of previous chat sessions includes at least a predetermined number of previous chat sessions that are associated with the other users:
when the subset of the plurality of previous chat sessions includes at least a predetermined number of previous chat sessions that are associated with other users:
determining a ranking of the subset of the plurality of previous chat sessions based on the confidence determined for each of the subset of the plurality of previous chat sessions;
determining a ranking of the subset of the plurality of previous chat sessions based on the confidence determined for each of the subset of the plurality of previous chat sessions;
selecting exactly the predetermined number of highest ranked previous sessions from the subset of the plurality of previous chat sessions in accordance with the ranking;
selecting exactly the predetermined number of highest ranked previous sessions from the subset of the plurality of previous chat sessions in accordance with the ranking;
retrieving chat data by retrieving chat data corresponding to only chat data of the exactly the predetermined number of highest ranked previous chat sessions from the chat database; and
retrieving a set of multiple chat data by retrieving chat data corresponding to only chat data of the exactly the predetermined number of highest ranked previous chat sessions from the chat database; and
sending the chat data corresponding to the exactly the predetermined number of highest ranked previous chat sessions to the client device; and
sending the set of multiple chat data to the client device; and
when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions:
when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions:
establishing a chat session between the user and a live agent when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions.
establishing a chat session between the user and a live agent when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions; and

adding chat data for the chat session between the user and the live agent to the chat database upon completion of the chat session between the user and the live agent.


Claims 2-8 of App # 17/068772 relate to claims 2 and 5-10 of U.S. Patent No.10/805,244.

App # 17/068772 – Instant Application
U.S. Patent No.10/805,244
A method comprising:
11. A method comprising:

Establishing a plurality of chat sessions;
Storing, by a processor, chat data for each of a plurality of previous chat sessions in a chat database;
Storing chat for a subset of the plurality of chat sessions in a chat database of previous chat sessions as a plurality of chat sessions based on completion of each of the plurality of chat sessions;
Receiving, at a processor, a chat request from a client device associated with the user;
Receiving, at a service platform, a chat request from a client device associated with the user;
Identifying, by searching the chat database, a subset of the plurality of previous chat sessions that corresponds to the chat request, wherein the subset of the plurality of previous chat sessions corresponding to the chat request is associated with other users, wherein the identifying the subset of the plurality of previous chat sessions corresponding to the chat request includes determining a confidence that the subset of the plurality of previous chat sessions corresponds to the chat request exceeds a confidence threshold;
searching the chat database of previous chat sessions, based on the chat request, to identify a subset of the plurality of previous chat sessions that includes multiple ones of the plurality of previous chat sessions that correspond to the chat request, wherein the subset of the plurality of previous chat sessions corresponding to the chat request are associated with other users, wherein identifying the subset of the plurality of previous chat sessions corresponding to the chat request includes:

determining a confidence that each of the subset of the plurality of previous chat sessions corresponds to the chat request; and

determining that the confidence corresponding to the subset of the plurality of previous chat sessions exceeds a confidence threshold;
when the subset of the plurality of previous chat sessions includes at least a predetermined number of previous chat sessions that are associated with the other users:
when the subset of the plurality of previous chat sessions includes at least a predetermined number of previous chat sessions that are associated with other users:
determining a ranking of the subset of the plurality of previous chat sessions based on the confidence determined for each of the subset of the plurality of previous chat sessions;
determining a ranking of the subset of the plurality of previous chat sessions based on the confidence determined for each of the subset of the plurality of previous chat sessions;
selecting exactly the predetermined number of highest ranked previous sessions from the subset of the plurality of previous chat sessions in accordance with the ranking;
selecting exactly the predetermined number of highest ranked previous sessions from the subset of the plurality of previous chat sessions in accordance with the ranking;
retrieving chat data by retrieving chat data corresponding to only chat data of the exactly the predetermined number of highest ranked previous chat sessions from the chat database; and
retrieving a set of chat data by retrieving chat data corresponding to only chat data of the exactly the predetermined number of highest ranked previous chat sessions from the chat database; and
sending the chat data corresponding to the exactly the predetermined number of highest ranked previous chat sessions to the client device; and
sending the set of chat data to the client device; and
when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions:
when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions:
establishing a chat session between the user and a live agent when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions.
establishing a chat session between the user and a live agent when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions; and

adding chat data for the chat session between the user and the live agent to the chat database upon completion of the chat session between the user and the live agent.


Claims 9-16 of App # 17/068772 relate to claims 13 and 15-19 of U.S. Patent No.10/805,244.

App # 17/068772 – Instant Application
U.S. Patent No.10/805,244
17. A non-transitory computer readable medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising:
20. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
storing chat data for each of a plurality of previous chat sessions in a chat database;
storing chat data for each of a plurality of previous chat sessions in a chat database of previous chat sessions;
receiving a chat request from a client device associated with a user;
receiving a chat request from a client device associated with a user;
Identifying, by searching the chat database, a subset of the plurality of previous chat sessions that corresponds to the chat request, wherein the subset of the plurality of previous chat sessions corresponding to the chat request is associated with other users, wherein the identifying the subset of the plurality of previous chat sessions corresponding to the chat request includes determining a confidence that the subset of the plurality of previous chat sessions corresponds to the chat request exceeds a confidence threshold;
searching the chat database of previous chat sessions, based on the chat request to identify a subset of the plurality of previous chat sessions that includes multiple ones of the plurality of previous chat sessions that correspond to the chat request are associated with other users, wherein identifying the subset of the plurality of previous chat sessions corresponding to the chat request includes:

determining a confidence that each of the subset of the plurality of previous chat sessions corresponds to the chat request; and

determining that the confidence corresponding to the subset of the plurality of previous chat sessions exceeds a confidence threshold;
when the subset of the plurality of previous chat sessions includes at least a predetermined number of previous chat sessions that are associated with the other users:
when the subset of the plurality of previous chat sessions includes at least a predetermined number of previous chat sessions that are associated with other users:
determining a ranking of the subset of the plurality of previous chat sessions based on the confidence determined for each of the subset of the plurality of previous chat sessions;
determining a ranking of the subset of the plurality of previous chat sessions based on the confidence determined for each of the subset of the plurality of previous chat sessions;
selecting exactly the predetermined number of highest ranked previous sessions from the subset of the plurality of previous chat sessions in accordance with the ranking;
selecting exactly the predetermined number of highest ranked previous sessions from the subset of the plurality of previous chat sessions in accordance with the ranking;
retrieving chat data by retrieving chat data corresponding to only chat data of the exactly the predetermined number of highest ranked previous chat sessions from the chat database; and
retrieviing a set of chat data by retrieving chat data corresponding to only chat data of the exactly the predetermined number of highest ranked previous chat sessions from the chat database; and
sending the chat data corresponding to the exactly the predetermined number of highest ranked previous chat sessions to the client device; and
sending the set of chat data to the client device; and
when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions:
when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions
establishing a chat session between the user and a live agent when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions.
establishing a chat session between the user and the live agent when less than the predetermined number of previous chat sessions corresponding to the chat request are identified in the subset of the plurality of previous chat sessions; and

adding chat data for the chat session between the user and the live agent to the chat database upon completion of the chat session between the user and the live agent.


Claims 18-20 of App # 17/068772 relate to claims 13 and 15-16 of U.S. Patent No.10/805,244.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444